     Case 1:20-cv-00354-MHT-CSC Document 26 Filed 11/02/20 Page 1 of 2




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


SEAN D. WASHINGTON,                         )
                                            )
        Plaintiff,                          )
                                            )           CIVIL ACTION NO.
        v.                                  )             1:20cv354-MHT
                                            )                  (WO)
DONALD VALENZA, et al.,                     )
                                            )
        Defendants.                         )

                                      OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, an inmate

in    the         Houston     County        Jail,       filed    this       lawsuit

complaining          of     infringement         of     his   First       Amendment

religious rights.             This lawsuit is now before the court

on the recommendation of the United States Magistrate

Judge        that     plaintiff’s       case          be    dismissed       without

prejudice          for    failure      to       follow      court    orders      and

prosecute this action.                There are no objections to the

recommendation.               After    an       independent         and    de    novo

review       of     the   record,     the       court      concludes      that    the

magistrate judge’s recommendation should be adopted.
Case 1:20-cv-00354-MHT-CSC Document 26 Filed 11/02/20 Page 2 of 2




An appropriate judgment will be entered.

DONE, this the 2nd day of November, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
